            Case 2:20-cv-00770-CKD Document 19 Filed 03/10/21 Page 1 of 1

                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA


JIM CAGE,                                    No. 2:20-cv-0770 CKD P

                Plaintiff,

       v.

C. PIERCE, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
                Defendants.                  AD TESTIFICANDUM
                                      /

Jim Cage, CDCR # AA-9208, a necessary and material witness in a settlement conference in this
case on April 8, 2021, is confined in Kern Valley State Prison (KVSP), in the custody of the
Warden. In order to secure this inmate's attendance it is necessary that a Writ of Habeas Corpus
ad Testificandum issue commanding the custodian to produce the inmate before Magistrate
Judge Deborah Barnes, by Zoom video conference from his place of confinement, on Thursday,
April 8, 2021 at 10:00 a.m.

                               ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
      Office at Kern Valley State Prison at (661) 721-4949 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Pete Buzo, Courtroom Deputy, at pbuzo@caed.uscourts.gov.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, KVSP, P. O. Box 3130, Delano, California 93216:

WE COMMAND you to produce the inmate named above to testify before Judge Barnes at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.
Dated: March 10, 2021
                                              _____________________________________
                                              CAROLYN K. DELANEY
                                              UNITED STATES MAGISTRATE JUDGE
